Citation Nr: 1827108	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim for service connection for chronic lumbago condition (claimed as a back condition).

2.  Entitlement to service connection for arthritis of the bilateral lower extremities.

3.  Entitlement to eligibility for automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1969, including service in the Republic of Vietnam from January 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for arthritis in the lower extremities and an April 2014 rating decision by the same RO, which, in pertinent part, denied entitlement to automobile and adaptive equipment or adaptive equipment only and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for chronic lumbago (claimed as a back condition),

The issues of service connection for arthritis of the bilateral lower extremities and eligibility for automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for a chronic lumbago condition (claimed as a back condition).  Although he was notified of the RO's decision and his appellate rights, the Veteran did not appeal the decision, nor was new and material evidence received within the following year.

2.  Evidence received since the last final decision in August 2003 is cumulative or redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a chronic lumbago condition.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision which determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a back condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening the claim for service connection for a chronic lumbago disability have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

A review of the record indicates that in a July 1989 rating decision, the RO denied the Veteran's original claim of service connection for a back disability.  The RO reviewed the Veteran's service treatment records (STRs) which showed that he had fallen and injured his back in August 1967.  The Veteran was referred for an orthopedic opinion and the examination found no spasms and x-rays were negative.  The Veteran's separation examination marked all relevant body systems, including spine and musculoskeletal, as normal.  The RO also reviewed the post-service record on appeal which included a January 1984 medical statement from Dr. K. indicating that when he had evaluated the Veteran, he denied a specific injury but did complain of occasional pain from the left posterior buttock area going down the lateral aspect of the thigh.  Dr. K. indicated that it was his impression that the Veteran probably had a sciatica type syndrome with possible herniated disc.  After reviewing the record, the RO denied service connection for a claimed back condition, finding that the treatment the Veteran received in service "was acute and transitory in nature and no residuals were found on the Veteran's discharge physical examination."

The Veteran was notified of the RO's decision and his appellate rights in an August 1989 letter, but he did not perfect an appeal within the applicable time period,  nor was new and material evidence received within the following year.  

In August 1992, the Veteran filed a VA 21-4138, Statement in Support of Claim, requesting that his claim for a back condition be reopened.  The form stated that the Veteran was receiving treatment for severe back pain from Dr. K.

The RO obtained and reviewed records from Dr. K.  In a February 1993, rating decision, the RO determined that the additional evidence received since the final July 1989 rating decision was not new and material since it did not relate any current back condition to the Veteran's period of military service.  Later that month, the Veteran submitted a notice of disagreement with the RO's determination.  The RO issued a Statement of the Case in March 1993 but the Veteran did not thereafter perfect an appeal.  

In March 2002, the Veteran submitted a claim for service connection for a back condition, again stating that he had injured his back in service.  In August 2003, the Veteran was afforded a VA examination for his spine.  The examiner indicated that he could not "find the consistent relationship between back pain in 1967 to his current intermittent pain in his low back in 2003."  Later that month, the RO issued a rating decision denying service connection for a chronic lumbago condition.  The Veteran did not appeal this decision.

In August 2013, the Veteran submitted a VA 21-526EZ, Fully Developed Claim Application for Disability Compensation and Related Compensation Benefits, again seeking service connection for back disability, claimed as arthritis.  In a September 2013 rating decision, the RO determined that the additional evidence received, including additional VA clinical records, were not new and material as there was no evidence of record linking a current back disability to service.  

The Veteran thereafter submitted additional evidence consisting of VA clinical records.  In an April 2014 rating decision, the RO again determined that the additional evidence received was not new and material to reopen the claim of service connection for a back disability.  The Veteran appealed this rating decision in a timely manner.  He filed a Notice of Disagreement (NOD) in May 2014.  In August 2014, the RO issued a Statement of the Case (SOC), again confirming the decision to deny reopening the case as new and material evidence had not been submitted.  The Veteran perfected his appeal in a September 2014 VA Form 9.  The matter was certified to the Board in October 2014.

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Analysis

After considering the evidence of record in its entirety, with particular attention to the additional evidence received since the final August 2003 rating decision, the Board finds that new and material evidence has not been received to reopen the claim.  

The evidence at the time of the August 2003 rating decision included service treatment records, VA medical treatment records, and the Veteran's statements.  At the time there was a diagnosis of degenerative joint disease (DJD) in the spine, but the most probative evidence showed that it was not related to service.  

Evidence received since the final rating decision denying service connection for the chronic lumbago condition includes no newly-diagnosed spine disabilities; rather, the record continue to reflects that the Veteran has DJD in the spine, as was present prior to the August 2003 rating decision.  Clinical records associated with the claims file since the August 2003 rating decision continue to show a current back disability but do not link the current back disability to service.  Thus, this evidence is cumulative of evidence previously considered.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the claim of service connection for a back disability has not been received and the claim of service connection is not reopened.  The record continues to lack evidence indicating that the Veteran's current back disability is causally related to his military service or any incident therein, nor has VA received any evidence to trigger its duty to assist under Shade.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for a back disability.  Therefore, the claim may not be reopened and the appeal must be denied.


ORDER

The application to reopen the claim for entitlement to service connection for a chronic lumbago condition (claimed as back condition) is denied.


REMAND

Entitlement to service connection for arthritis of the bilateral lower extremities

In August 2013, the Veteran filed a claim for service connection for arthritis of the back down to the lower extremities.  The RO separated the claim for arthritis of the back, and treated it as a request to reopen the Veteran's claim for service connection for a back condition, which is detailed above.  The RO denied the claim of service connection for arthritis of the lower extremities, finding that, despite the current diagnosis of osteoarthritis of the lower legs, there is no evidence to show an event, disease or injury in service.

The Veteran's STRs show that he fell from monkey bars, landing on his right side.  He reported pain in the right hip, right lower back, and right leg. The Veteran completed a Workers' Compensation Fund form in January 1989, in which he stated that he had been diagnosed with arthritis in January 1986.  

A September 1989 letter from Dr. Kostenko noted that the Veteran was being treated by him for arthritis.  In August 1996, the Veteran underwent an orthopedic examination where the Veteran claimed to have been injured in "several parts of his body."  On examination, the Veteran had scars below the knee in the left lower extremity and also at the medial aspect of the right knee, residuals of fragment wounds.

In an April 2002 Physical Therapy Note, the Veteran reported an increase in pain with walking up mountains, stairs.  He rated his right leg pain a 5 out of 10.  A March 2003 Physician Outpatient Note noted that the Veteran had arthritis in his legs, hip, and knees, but refused to have further workup on the problem.  

In his April 2014 VA Form 9, the Veteran relates that during active service the Veteran climbed on and jumped off of tanks when was in the artillery unit and that this caused his arthritis.  He also stated that climbing the cable ladder to climb on the tank applied pressure to the legs.

The Veteran has not been afforded a VA examination to determine whether the Veteran's current arthritis condition is related to any injury in service.  The Board finds that additional evidentiary development is necessary to address the nature and etiology of the Veteran's current arthritis. 

Entitlement to eligibility for automobile and adaptive equipment for adaptive equipment only

The Veteran filed his VA Form 21-4502 Application for Automobile or Other Conveyance and Adaptive Equipment under 38 U.S.C. §§ 3901-3904 in January 2013.  In July 2013, a Kinesiotherapy Consult note from the Richmond VAMC stated that the Veteran completed his driver rehabilitation course, which was given to evaluate the Veteran's ability to drive safely with hand controls.  In November 2013, a Physical Medicine Rehabilitation Note from the Beckley VAMC stated: "The [Veteran's] diabetic neuromyopathy causes a medical necessity for this [Veteran] to need hand controls and a steering knob.  Therefore, this necessity is related to his service-connected condition (diabetes mellitus)."

In February 2014, the Veteran was afforded an Aid and Attendance or Housebound Examination.  The examination report reflects that the Veteran wears bilateral ankle and full leg braces due to ankles, knees and hip arthritis, degenerative disc disease in the lower back, and peripheral neuropathy secondary to diabetes mellitus in the bilateral lower extremities.  The examination report also stated that function of the lower extremities is not normal due to limitation of joint motion and lack of coordination.  Additionally, the Veteran did not have normal weight bearing or propulsion.

In April 2014 the RO denied the Veteran's claim for adaptive equipment on the basis that there was no evidence of anatomic loss or permanent loss of use of lower extremity or foot.  Additionally, the rating decision stated that the VAMC treatment records show the Veteran wears braces on his legs for arthritis of hips, knees, and ankles, which are not service connected.

In September 2015, the Veteran, through his attorney, submitted an Informal Hearing Presentation (IHP).  In his IHP, the Veteran claims that the RO failed to address the February 2014 examiner's finding that the Veteran also wears braces on his legs because of his peripheral neuropathy, which is service-connected.

The Board finds that a VA examination is necessary to determine what the actual remaining function of the Veteran's legs or feet due to his service-connected lower extremity peripheral neuropathy.  Moreover, given the pending claim of service connection for arthritis of the lower extremities, the issues are inextricably intertwined.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his arthritis of the lower extremities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current arthritis of the lower extremities is causally related to the Veteran's active service or any incident therein.  A rationale for the opinion should be provided.  

2.  Thereafter, afford the Veteran an examination to determine whether it is at least as likely as not the Veteran's service connected disabilities (to include peripheral neuropathy of the right and left lower extremities and arthritis of the lower extremities if service-connected as a result of the examination above) manifest symptomology which result in loss of use of the lower extremities and/or feet.  In providing the requested opinion, the examiner should address the November 2013 VA statement that the Veteran's diabetic neuromyopathy causes a medical necessity for adaptive equipment.  A rationale for the opinion must be provided.  

3.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


